              IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                       :

vs.                                            : CRIMINAL NO.: 06-00277-WS-MU

NORMAN YOUNG                                   :

                        REPORT AND RECOMMENDATION
                         CONCERNING PLEA OF GUILTY

      The Defendant, Norman Young, by consent, has appeared before the undersigned

pursuant to Rule 11 of the Federal Rules of Criminal Procedure, and has entered a plea of

guilty to Count(s) One of the Superseding Indictment charging a violation of Conspiracy to

Possess with Intent to Distribute Marijuana.

      After cautioning and examining the Defendant under oath concerning each of the

subjects mentioned in Rule 11, the Court determined that the guilty plea was

knowledgeable and voluntary, and the offense(s) charged is supported by an independent

basis in fact as to each of the essential elements of such offense. The Court therefore

recommends that the plea of guilty be accepted and that Defendant Norman Young be

adjudged guilty and have sentence imposed accordingly.


      DONE and ORDERED this 29th day of October, 2020.

                                       s/P. BRADLEY MURRAY
                                   UNITED STATES MAGISTRATE JUDGE


                                NOTICE TO PARTIES

A party has fourteen days from this date to file written objections to the Report and
Recommendation’s factual findings and legal conclusions. A party’s failure to file written
objections waives that party’s right to challenge on appeal any unobjected-to factual
finding or legal conclusion the district judge adopts from the Report and Recommendation.
 See 11th Cir. R. 3-1.
